BLUE, Acting Chief Judge.
Rudiger Lauke, Sr., appeals an order entered pursuant to section 55.603, Florida Statutes (1997), which approved the recording of a German judgment in favor of his son, Rudiger Lauke, Jr. Among other issues, Mr. Lauke, Sr., argues that the action is barred by the statute of limitations. As to this issue, we conclude that the trial court must make a threshold determination of whether the judgment is enforceable in Germany. Because there is no record evidence showing this statutory prerequisite for the recording of a judgment of a foreign country, we remand for further proceedings.
Section 55.603 applies to judgments which are “final and conclusive and enforceable where rendered.” The record contains no evidence that this 1991 judgment remains enforceable in Germany. The English translation of the judgment itself states that it is only “provisionally enforceable.” Because we conclude the proponent, Rudiger Lauke, Jr., has failed to carry the burden required for the recording of a judgment of a foreign country, we reverse the order approving the recording and remand for further proceedings.
Reversed and remanded.
FULMER and SALCINES, JJ., Concur.